
 
Exhibit 10.1


AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT


This Amendment to Credit and Security Agreement (the “Amendment”) is entered
into as of this 29th day of July, 2010 by and among RCLC, Inc. (formerly known
as Ronson Corporation), a New Jersey corporation (“Parent”), RCPC Liquidating
Corp. (formerly known as Ronson Consumer Products Corporation), a New Jersey
corporation (“RCPC”), Ronson Aviation, Inc., a New Jersey corporation (“RAI”)
and RCC Inc. (formerly known as Ronson Corporation of Canada Ltd.), an Ontario
corporation (“Ronson Canada”) (RCPC and RAI are collectively and individually
referred to as the “Domestic Borrower” or “Domestic Borrowers”; the Domestic
Borrower and Ronson Canada are collectively and individually referred to as the
“Borrower” or “Borrowers”, and the Borrowers, together with Parent are
collectively and individually referred to as the “Obligors”) and Wells Fargo
Bank, National Association (“Lender”), acting through its Wells Fargo Business
Credit operating division.
 
RECITALS:
 
Borrowers and Lender are parties to a certain Credit and Security Agreement
dated as of May 30, 2008 (as amended, modified, supplemented or restated from
time to time, the “Credit Agreement”), relating to financing by Lender to
Borrowers.  Capitalized terms used but not specifically defined herein shall
have the meanings provided for such terms in the Credit Agreement.
 
Certain Events of Default occurred under the Credit Agreement and, as a result
thereof, Lender and Borrowers entered into that certain Forbearance Agreement
dated as of March 29, 2009 (as amended modified, supplemented or restated from
time to time, the “Forbearance Agreement”), whereby Lender agreed to forbear
from exercising certain of its rights and remedies available under the Loan
Documents as a result of the Existing Events of Default.
 
The Forbearance Agreement expired pursuant to its terms on July 26, 2010,
resulting in a Termination Event (as such term is defined in the Forbearance
Agreement) thereunder.
 
On February 2, 2010, Parent, RCPC and Ronson Canada consummated a transaction
(the “Zippo Sale”) pursuant to which RCPC and Ronson Canada sold substantially
all of their assets to Zippo Manufacturing Company and Nosnor, Inc., pursuant to
an Asset Purchase Agreement dated as of October 5, 2010.  The net proceeds of
the Zippo Sale were delivered to Lender in accordance with the terms of that
certain letter agreement by and among Lender and Obligors dated as of February
2, 2010 and applied by Lender in accordance with and subject to the Thirteenth
Amendment to Forbearance Agreement dated as of April 1, 2010.
 
Obligors have requested that Lender amend certain terms and conditions of the
Credit Agreement notwithstanding the existence of the Existing Events of Default
and the occurrence of the Termination Event under the Forbearance Agreement.
 
 Lender has considered Borrowers’ requests and, in an effort to continue working
with Borrowers, hereby agrees to amend the Credit Agreement on the terms and
conditions set forth below.
 
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
1.            Amendment to Credit and Security Agreement.  The following
definition set forth in section 1.1 of the Credit Agreement shall be amended and
restated in its entirety to read as follows:
 

 
 

--------------------------------------------------------------------------------

 

“Accommodation Overadvance Limit” means an amount up to  $1,650,000; provided,
however, that Borrower acknowledges and agrees that if the full of amount of the
Accommodation Overadvance Limit is not drawn by 5:00 p.m., July 30, 2010, the
Accommodation Overadvance Limit shall automatically be reduced to $1,500,000.
 
2.            Funding of RAI Pending Closing of the RAI Sale.  Obligors
acknowledge and agree that as a result of the consummation of the Zippo Sale,
RCPC and Ronson Canada shall no longer be permitted to request Advances under
the Credit Agreement and any remaining assets of RCPC and/or Ronson Canada shall
no longer be considered in any borrowing base calculation.
 
3.            Interest Rate on Accommodation Overadvance.  Obligors acknowledge
and agree that interest on the Accommodation Overadvance shall accrue at a rate
equal to the Prime Rate plus eight percent (8.00%) per annum.
 
4.            Acknowledgement of Existing Events of Default and Termination
Event under Forbearance Agreement.  Obligors acknowledge and agree that (i) the
Existing Events of Default have occurred and are continuing and (ii) that the
Forbearance Agreement has expired pursuant to its terms, resulting in a
Termination Event thereunder, and that as a result of such Existing Events of
Default and the Termination Event, Lender has no obligation to make any further
Advances to RAI, including the Accommodation Overadvance contemplated by this
Amendment.
 
5.            Conditions.  Lender’s agreement to amend the terms and conditions
of the Credit Agreement on the terms and conditions set forth herein is
conditioned upon:
 
(a)           execution and delivery by the Obligors and Lender of this
Agreement; and
 
(b)           such other matters as Lender may reasonably require.
 
6.            Sums Secured; Estoppel.  The Obligors acknowledge and reaffirm
that their obligations to Lender as set forth in and evidenced by the Loan
Documents are due and owing without any defenses, set-offs, recoupments, claims
or counterclaims of any kind as of the date hereof.  To the extent that any
defenses, set-offs, recoupments, claims or counterclaims may exist as of the
date hereof, the Obligors waive and release Lender from the same.
 
7.            No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect.
 
8.            References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby.
 
9.            No Waiver. The execution of this Amendment shall not be deemed to
be a waiver of any Default or Event of Default under the Credit Agreement, a
waiver of any Termination Event under the Forbearance Agreement or breach,
default or event of default under any Loan Documents or other document held by
Lender, whether or not known to Lender and whether or not existing on the date
of this Amendment.
 
10.            Waiver and Release of Claims and Defenses.  The Obligors hereby
waive and release all claims and demands of any nature whatsoever that they now
have or may have against Lender, whether arising under the Loan Documents or by
any acts or omissions of Lender, or any of its directors, officers, employees,
affiliates, attorneys or agents, or otherwise, and whether known or unknown,
existing as of the date of the execution of this Amendment, and further waive
and release any and all defenses of any nature
 

 
 

--------------------------------------------------------------------------------

 

whatsoever to the payment of the Obligations or the performance of their
obligations under Loan Documents.
 
11.            Reaffirmation of Loan Documents.  The Obligors hereby agree with,
reaffirm and acknowledge their representations and warranties contained in the
Loan Documents.  Furthermore, the Obligors represent that their representations
and warranties contained in the Loan Documents continue to be true and in full
force and effect.  This agreement, reaffirmation and acknowledgment is given to
Lender by the Obligors without defenses, claims or counterclaims of any
kind.  To the extent that any such defenses, claims or counterclaims against
Lender may exist, the Obligors waive and release Lender from same.
 
12.            Ratification and Reaffirmation of Loan Documents.  The Obligors
ratify and reaffirm all terms, covenants, conditions and agreements contained in
the Loan Documents.
 
13.            No Preferential Treatment.  No Obligor has entered into this
Amendment to provide any preferential treatment to Lender or any other
creditor.  No Obligor intends to file for protection or seek relief under the
United States Bankruptcy Code or any similar federal or state law providing for
the relief of debtors.
 
14.            Legal Representation.  Each of the parties hereto acknowledge
that they have been represented by independent legal counsel in connection with
the execution of this Amendment, that they are fully aware of the terms and
conditions contained herein, and that they have entered into and executed the
within Amendment as a voluntary action and without coercion or duress of any
kind.
 
15.            Partial Invalidity; No Repudiation. If any of the provisions of
this Amendment shall contravene or be held invalid under the laws of any
jurisdiction, this Amendment shall be construed as if not containing such
provisions and the rights, remedies, warranties, representations, covenants, and
provisions hereof shall be construed and enforced accordingly in such
jurisdiction and shall not in any manner affect such provision in any other
jurisdiction, or any other provisions of this Amendment in any jurisdiction.
 
16.            Binding Effect.  This Amendment is binding upon the parties
hereto and their respective heirs, administrators, executors, officers,
directors, representatives and agents.
 
17.            Governing Law.  This Amendment shall be governed by the laws of
the State of New York.
 
18.            WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVE THE RIGHT
TO A TRIAL BY JURY, AS TO ANY ACTION WHICH MAY ARISE AS A RESULT OF THE LOAN
DOCUMENTS, THE FORBEARANCE AGREEMENT, THIS AMENDMENT OR ANY DOCUMENT EXECUTED IN
CONNECTION HEREWITH.
 
19.            Counterparts.  This Amendment and/or any documentation
contemplated or required in connection herewith may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
be considered one and the same document.  Delivery of an executed counterpart of
a signature page of this document by facsimile shall be effective as delivery of
a manually executed counterpart of this document.
 
[Signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby, do
hereby execute this Amendment the date and year first above written.
 
RCLC, INC. (f/k/a RONSON CORPORATION)
 
By:  /s/ Joel Getzler                                                       
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
 
RCPC LIQUIDATING CORP. (f/k/a/ RONSON
CONSUMER PRODUCTS CORPORATION)
 
By:   /s/ Joel Getzler                                                      
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
 
RONSON AVIATION, INC.
 
By:   /s/ Joel Getzler                                                      
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
RCC INC. (f/k/a RONSON CORPORATION OF
CANADA LTD.)
 
By:   /s/ Joel Getzler                                                      
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer



WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:  /s/ Michael F. Hahn, counsel to Wells Fargo Bank, National Association
Michael F. Hahn, counsel to Wells Fargo Bank, National Association


 
 
 